Exhibit 10.1

SEPARATION AND

MUTUAL RELEASE AGREEMENT

This Separation and Mutual Release Agreement (the “Agreement”) is entered into
as of June 16, 2006 (the “Effective Date”), by and between Borland Software
Corporation, a Delaware corporation (the “Company”), and Timothy J. Stevens (the
“Executive”).

In consideration of the mutual covenants and agreements set forth below, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1. Executive’s last day of employment with the Company will be June 16, 2006
(the “Separation Date”). Executive hereby resigns all officer and other
positions with the Company and any of its subsidiaries as of the Separation
Date.

 

2. The Company shall pay Executive (i) an in-lieu of retention payment of
$130,000 upon the Separation Date, and (ii) a severance payment of $130,000 in
accordance with his Addendum to Offer Letter for Severance Benefits six
(6) months following the Separation Date. The payments shall be less applicable
tax withholding as determined by the payroll department of the Company and shall
be hand delivered to Executive or mailed to Executive at his last known address.

 

3. Upon the Separation Date, Executive shall also be entitled to the following:

 

  (a) Provide Employee elects COBRA coverage, the Company shall pay COBRA
premiums necessary to continue in the group medical, dental, vision and employee
assistance program for Employee and his dependents through June 30, 2007, or the
date on which Employee first becomes enrolled in a new group health insurance
program with another employer, whichever first occurs. Employee agrees to
promptly notify the Company Benefits Department in the event that he becomes in
a new group health insurance program;

 

  (b) retain, for his personal use, the possession of, and the Company hereby
transfers ownership of, the Company-issued laptop computer, monitor, printer and
docking station used by Executive prior to the Separation Date together with the
related loaded software, accessories and power cords, provided, however, that
the Company shall be entitled to image the laptop prior to such transfer and
Executive shall remove all proprietary and confidential information that exists
on such computer;

 

  (c) retain, for his personal use, the possession of, and the Company hereby
transfers ownership of, a Borland watch previously provided to Executive;

 

4. Executive agrees that except for the items described in this Agreement and
Executive’s final payroll check and expense reimbursements, the Company has paid
to Executive on



--------------------------------------------------------------------------------

the Separation Date all compensation, including, but not limited to, any and all
wages, commissions, bonuses and vacation pay that Employee earned during his
employment with the Company until and including the Separation Date. Except as
set forth in this Agreement, the Executive shall not be entitled to any further
monetary payments or other benefits of any kind, including, but not limited to,
any equity-based compensation from the Company.

 

5. Executive, on behalf of himself and his successors, assigns, heirs and any
and all other persons claiming through the Executive, if any, and each of them,
shall and does hereby forever relieve, release, and discharge the Company and
its affiliates and their respective predecessors, successors, assigns,
representatives, affiliates, parent corporations, subsidiaries (whether or not
wholly-owned), divisions, and their officers, directors, agents and employees,
and each of them, in any and all capacities, from any and all claims, debts,
liabilities, demands, obligations, liens, promises, acts, agreements, costs and
expenses (including, but not limited to, attorneys’ fees), damages, actions and
causes of action, of whatever kind or nature, including, without limitation, any
statutory, civil or administrative claim, or any claim, arising out of acts or
omissions occurring before the execution of this Separation and Mutual Release
Agreement, whether known or unknown, suspected or unsuspected, fixed or
contingent, apparent or concealed (collectively referred to as “claims”),
including, but not limited to, any claims based on, arising out of, related to
or connected with the Executive’s employment or the termination thereof, and any
and all facts in any manner arising out of, related to or connected with the
Executive’s employment with, or termination of employment from, the Company and
its subsidiaries and affiliates, including, but not limited to, any claims
arising from rights under federal, state, and local laws prohibiting
discrimination on the basis of race, national origin, sex, religion, age,
marital status, pregnancy, handicap, ancestry, sexual orientation, or any other
form of discrimination, and any common law claims of any kind, including, but
not limited to, contract, tort, and property rights including, but not limited
to, breach of contract, breach of the implied covenant of good faith and fair
dealing, tortious interference with contract or current or prospective economic
advantage, fraud, deceit, misrepresentation, defamation, wrongful termination,
infliction of emotional distress, breach of fiduciary duty, and any other common
law claim of any kind whatever.

 

6. Nothing herein shall be deemed to release the Company in respect of (i) the
Executive’s rights under his Offer Letter or any other agreement with the
Company (including, but not limited to, any stock option agreements or stock
purchase agreements), (ii) any rights of the Executive to indemnification or
reimbursement under the Company’s by-laws, certificate of incorporation,
employed lawyers professional liability insurance policies or directors and
officers liability insurance policies, or pursuant to applicable law, or under
any Indemnification Agreement, (iii) any rights the Executive may have to vested
benefits under any Company employee benefit plan or program. For the avoidance
of doubt, and without limitation, the Company confirms that Executive shall
remain covered by the Indemnity Agreement between Company and the Executive, by
all insurance policies to which Executive is a beneficiary, and by all
indemnification and reimbursement provisions of the articles of incorporation,
certificates of incorporation,



--------------------------------------------------------------------------------

by-laws and/or other charter documents of Company and/or indirect subsidiaries
of Company for which Executive served as an officer or director as such
provisions exist on the Separation Date, for all actions taken as an officer,
employee or agent of Company or as an officer, director or agent of any of its
direct and/or indirect subsidiaries. The Company covenants that (i) as long as
it maintains any directors’ and officers’ insurance policy which provides
coverage for other officers and/or directors of the Company, who served as
officers and/or directors of the Company concurrently with Executive, for
circumstances that arose during the same period as Executive served in the
capacity as an officer or director the Company, and (ii) as long as it maintains
any employed lawyers professional liability insurance policy which provides
coverage to other employed lawyers, who served as employed lawyers concurrently
with Executive, for circumstances that arose during the same period as Executive
served in an employed lawyer capacity, the Company shall not make any request to
any carrier of any directors’ and officers’ insurance policy, or any employed
lawyers professional liability insurance policy, to exclude Executive from such
same coverage.

 

7. The Executive acknowledges that he has read section 1542 of the Civil Code of
the State of California, which states in full:

A general release does not extend to claims which the creditor does not know or
suspects to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.

 

8. The Executive waives any rights that he has or may have under section 1542 of
the Civil Code of the State of California to the full extent that he may
lawfully waive such rights pertaining to this release, and affirms that he is
releasing all known and unknown claims that he has or may have against any of
the parties referred to herein.

 

9. The Company, on behalf of itself and each of its direct and indirect
subsidiaries and each of their affiliates, their respective successors and
assigns, and any and all other persons claiming through any and each of them,
shall and does hereby forever relieve, release, and discharge the Executive and
his successors, assigns, and heirs, from any and all claims, debts, liabilities,
demands, obligations, liens, promises, acts, agreements, costs and expenses
(including, but not limited to, attorneys’ fees), damages, actions and causes of
action, of whatever kind or nature, including, without limitation, any
statutory, civil or administrative claim, or any claim, arising out of acts or
omissions occurring before the execution of this Separation and Mutual Release
Agreement, whether known or unknown, suspected or unsuspected, fixed or
contingent, apparent or concealed (collectively referred to as “claims”),
including, but not limited to, any claims based on, arising out of, related to
or connected with the subject matter of the Executive’s employment or the
termination thereof, and any and all facts in any manner arising out of, related
to or connected with the Executive’s employment with, or termination of
employment from, the Company and its subsidiaries and affiliates, including, but
not limited to, statutory and common law claims of any kind, including, but not
limited to, contract, tort, and property rights including, but not limited to,
breach of contract, breach



--------------------------------------------------------------------------------

of the implied covenant of good faith and fair dealing, tortious interference
with contract or current or prospective economic advantage, fraud, deceit,
misrepresentation, defamation, wrongful termination, infliction of emotional
distress, breach of fiduciary duty, and any other common law claim of any kind
whatever.

 

10. The Company waives any rights that it may have under section 1542 of the
Civil Code of the State of California to the full extent that it may lawfully
waive such rights pertaining to this release, and affirms that it is releasing
all known and unknown claims that it has or may have against the Executive and
his successors, assigns and heirs.

 

11. Nothing herein shall be deemed to release the Executive in respect of the
Company’s rights under the Employee Confidentiality and Assignment of Inventions
Agreement attached hereto as Exhibit A and incorporated by reference therein,
and any rights the Company has under the Employment Agreement.

 

12. All materials that the Executive is required to turn over to the Company
upon termination of his employment with the Company, pursuant to paragraph 7 of
the Employee Confidentiality and Assignment of Inventions Agreement shall be
turned over to the Company not later than June 30, 2006.

 

13. This Agreement is binding on and may be enforced by the Company and its
successors and assigns and is binding on and may be enforced by the Executive
and his heirs and legal representatives. Any successor to the Company or any
purchaser of substantially all of its business (whether by purchase, merger,
consolidation or otherwise) will be bound by all of the Company’s obligations
under this Agreement, including, without limitation, the provision of the
benefits payable pursuant to Sections 2 and 3 hereof and the indemnification and
reimbursement provisions of Section 6 hereof.

 

14. This Agreement represents the full and complete understanding and agreement
between the Company and the Executive regarding his separation from the Company,
and supersedes all other agreements or understandings, including any provisions
regarding separation contained in the Offer Letter and Addendum to Offer Letter
for Severance Benefits. This Agreement may only be waived or amended in writing,
signed by both the Company and the Executive.

 

/s/ Timothy J. Stevens

TIMOTHY J. STEVENS BORLAND SOFTWARE CORPORATION By:  

/s/ Tod Nielsen

Its:   President and Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

Employee Confidentiality and Assignment of Inventions Agreement



--------------------------------------------------------------------------------

LOGO [g60513kgn.jpg]  

Employee Confidentiality

And Assignment of Inventions Agreement

You are being hired and paid to perform services as an employee of Borland
Software Corporation (“Borland”) in a capacity in which you may have access to,
or contribute to, the production of highly sensitive and valuable information
and material. This information and material has been developed or obtained by
Borland by the investment of significant time, effort, and expense, and provides
Borland with a significant competitive advantage in its business. Borland’s
relationship with its employees is based on trust, and each individual who works
for Borland is expected to maintain a high degree of loyalty to Borland and
professionalism in carrying out their responsibilities for the company. We are
in a highly competitive business and we want to succeed by the rules, “fair and
square.” For these reasons, we ask that you carefully read, initial where
indicated, sign, and adhere to the following agreement:

1. Please read the attached definition of “Borland Confidential Information” in
Exhibit A.

In consideration for your employment and the compensation to be paid to you for
your services, you agree to keep Borland Confidential Information in strict
confidence during the term of your employment and for three (3) years after such
term of employment. TS (initial)

This means that you agree not to reveal, report, publish, disclose, transfer or
use, directly or indirectly, for any purposes whatsoever, any Borland
Confidential Information, except in the course of your work for Borland. This
obligation of confidentiality commences on your first day of employment and
continues for three years after your employment with Borland has ended.

2. Borland is interested in employing you because of your skills and abilities —
not because of any trade secrets or confidential information you may have
learned elsewhere. Thus, it is Borland’s policy to avoid situations where
information or materials might come into our hands that are considered
proprietary by individuals or companies other than Borland. It is important that
you take care not to bring, even inadvertently, any books, drawings, notes,
materials, etc., except your own personal effects, that you may have in your
possession relating to any of your former employers.

You agree not to disclose to Borland any confidential or proprietary information
belonging to any previous employer or others. TS (initial)

3. If you know of any obligations or information that may conflict with your
work for Borland, let us know.

You agree to inform Borland of any apparent conflict between your work for
Borland and (i) any obligations you may have to preserve the confidentiality of
another’s proprietary information or materials, (ii) any rights you claim to any
patent, copyrights, trade secrets, or other inventions or ideas, or (iii) any
patent, copyrights, trade secrets, inventions or ideas of any person or company
not connected with Borland before performing that work. TS (initial)

Without such notice, Borland may conclude that no such conflict exists. To the
extent the conflict relates to your personal rights and you fail to notify
Borland thereof, you agree thereafter to make no claim against Borland with
respect thereto. Borland shall receive all such disclosures in confidence.

4. Borland Confidential Information, and whatever you create while working at
Borland, including all ideas, procedures, processes, designs, inventions,
discoveries, technologies, know-how, show-how, documents and works of
authorship, is owned by Borland. In part, that is what we’re paying you for.



--------------------------------------------------------------------------------

You agree that, upon creation, all right, title, and interest in any such
developments, including Borland Confidential Information, is and shall remain
the exclusive property of Borland. To the extent that it is required to ensure
compliance with the foregoing sentence, you assign all right title and interest
in and to any patents, copyrights, or trademarks or other intellectual property
rights in any such developments to Borland. An assignment of copyright hereunder
shall include, but is not limited to, all rights of paternity, integrity,
disclosure and withdrawal that may be known as or referred to as “moral rights”
(collectively “Moral Rights”). To the extent such Moral Rights cannot be
assigned under applicable law and to the extent the following is allowed by the
laws in the various countries where Moral Rights exist, I hereby waive such
Moral Rights and consent to any action of the Company that would violate such
Moral Rights in the absence of such consent. I will confirm any such waivers and
consents from time to time as requested by Borland. Any copyrightable material
created as a result of any work you do for Borland during the term of your
employment shall be considered a “work made for hire” of Borland under the U.S.
Copyright Act, 17 U.S.C. 101. You agree that you will sign any papers necessary
with respect to patents, copyrights, or trademarks to confirm and protect the
interest of Borland in such developments and Confidential Information. Further
you agree not to file for or obtain in your name any patent, copyright or
trademark registration covering any developments made during your employment
with Borland, unless Borland approves such filing in writing in advance. You
hereby irrevocably transfer all ownership of such developments (including any
and all patent rights, copyrights, trade secret rights, and other proprietary
rights therein) to Borland. You agree immediately to disclose to Borland all
protectable developments, including Borland Confidential Information, developed
in whole or in part by you during the term of your employment with Borland. If
Borland is unable for any reason whatsoever, including your mental or physical
incapacity, to secure your signature on a document to apply for or pursue
patent, trademark or copyright registrations or any document transferring
ownership thereof, resulting from your work for Borland, you hereby irrevocably
designate and appoint Borland and its duly authorized officers and agents, as
your agents and attorneys-in-fact to act for and in behalf of you, and instead
of you, to execute and file any documents and to do all other lawful acts to
further the above purposes with the same legal force and effect as if executed
by you. This appointment is coupled with an interest in and to the relevant
inventions and works of authorship and shall survive your death or disability.
TS (initial)

5. But we do not own everything you do while you are employed by Borland. The
foregoing shall not apply to any invention, work of authorship, protectable
development or other thing or idea whatsoever for which no equipment, supplies,
facilities, or Borland Confidential Information was used, which was developed
entirely on your own time, and which does not in any material way (i) relate to
the business of Borland, (ii) relate to Borland’s actual or demonstrable
anticipated research or development, or (iii) result from any work performed by
you for Borland. This confirms that we recognize your rights under Section 2870
of the California Labor Code (or similar rights if you work for us in another
state).

You agree that you have provided a complete list in Exhibit B of all patents,
patent applications or inventions that you believe to be patentable and which
are owned by you or by others, conceived or made by you prior to your employment
by Borland or during your employment with Borland which meet the criteria set
forth in the preceding paragraph. With respect to patent applications or
inventions of others that you are required to maintain in confidence, the
listing should be general, e.g., by title, so that no confidential information
of others is disclosed to Borland. If no such list is attached in Exhibit B, you
represent that you have not made, conceived or reduced to practice any such
patent rights or patentable ideas, and you agree that Borland shall have a
royalty-free license under such inventions and related patents or other rights
to make, use and sell any product covered thereby. TS (initial)



--------------------------------------------------------------------------------

6. You and Borland’s other employees are extremely important to us. Because of
the nature of our business and the intangible nature of our trade secrets, it is
necessary to afford Borland fair protection from the loss of our employees.

You agree, for a period ending one (1) year after the termination of your
employment with Borland, not to solicit, or attempt to solicit, directly or
indirectly, any individual who is an employee of Borland, whether for or on
behalf of you or for any entity in which you have a direct or indirect interest
whether as a proprietor, partner, stockholder, employee, agent, representative,
or otherwise. TS (initial)

7. Should you leave Borland, we would expect you, and any future employer of
yours, to demonstrate the same professionalism that we now expect from you and
our own employees and we also agree to demonstrate a high degree of
professionalism.

You agree, upon the termination of your employment with Borland, to turn over to
Borland all notes, data, diskettes, tapes, reference items, sketches, drawings,
memoranda, records, and other materials in your possession or control which in
any way relate to any of the Borland Confidential Information, and not to make
any further use of such material. TS (initial)

8. In view of the fact that the principal office of Borland is located in the
State of California, it is understood and agreed that the construction and
interpretation of this agreement shall at all times and in all respects be
governed by the substantive laws of the State of California without regard to
conflicts or choice of law rules thereof or of any other jurisdiction. Nothing
contained in this Agreement shall restrict the right of Borland to terminate
your employment or position at any time, with or without notice and with or
without cause. By your execution of this Agreement you acknowledge and agree
that your employment is “at will.” The term “at will” means that both you and
Borland have the right to terminate employment any time with or without advanced
notice, and with or without cause. This “at will” employment relationship can be
varied only in a writing that is signed by the Senior Vice President of
Corporate Services, or a similarly situated executive, of Borland. From time to
time it may be necessary to have you execute documents confirming Borland’s
ownership of the results of your work for Borland and you agree to execute such
documents as Borland may request from time to time whether during your
employment or thereafter.

You agree that the breach or alleged breach by Borland of (i) any term or
condition contained in another agreement (if any) between you and Borland or
(ii) any obligation owed to you by Borland, shall not affect the validity or
enforceability of the terms of this Agreement. This Agreement, together with any
accepted offer letter for your employment and any other agreements referred to
therein, constitutes the full and complete understanding between you and Borland
with respect to the subject matter hereof and supersedes all prior and
contemporaneous representations and understandings, whether written or oral,
relating to the subject matter hereof, all of which are hereby cancelled to the
extent they are not specifically merged into this Agreement. There are no other
promises, agreements, or representations, oral or written, relating to the
subject matter hereof, upon which you have relied in entering into employment
with Borland. TS (initial)

I have carefully read and considered the provisions of this agreement. I
understand and acknowledge that the terms and conditions set forth herein are
fair and appear reasonably required for the protection of Borland and its
business. TS (initial)



--------------------------------------------------------------------------------

I acknowledge receipt of a copy of this agreement.

 

Timothy J. Stevens Print Name 10/1/03 Date Signed /s/ Timothy J. Stevens
Signature     Social Security Number Mailing Address City, State and Zip Code



--------------------------------------------------------------------------------

Exhibit A

Definition of Borland Confidential Information

For purposes of this Confidentiality Agreement, “Borland Confidential
Information” shall mean and include the following types of information (whether
or not reduced to writing or placed in any tangible medium of expression, and
whether or not patentable or protectable by copyright) owned or developed by
Borland:

 

  •   information or material proprietary to Borland or treated as confidential
by Borland and not generally known by non-Borland personnel, which you develop
or which you may obtain knowledge of or access to, through or as a result of
your relationship with Borland (including information conceived, originated,
discovered, or developed in whole or in part by you);

 

  •   discoveries, ideas, inventions, concepts, software in various stages of
development, source code, object code, designs, drawings, specifications,
techniques, models, data, documentation, diagrams, flow charts, research,
development, processes, procedures, “know-how;”

 

  •   marketing techniques and materials, marketing and development plans;

 

  •   product development and distribution; plans for future development and
distribution;

 

  •   operational methods, technical processes and other business affairs and
methods;

 

  •   customer names, licensing and royalty arrangements, and other information
related to customers;

 

  •   price lists, pricing policies, profits, sales, financial information;

 

  •   and employee information.

Borland Confidential Information also includes any information or materials
obtained by Borland from third parties in confidence (or subject to
nondisclosure or similar agreements), whether or not owned or developed by
Borland.

Failure to mark any of the Borland Confidential Information as confidential or
proprietary shall not affect its status as being part of the Borland
Confidential Information. Information that is publicly known or generally
employed by the trade at or after the time you first learn of such information,
or generic information or knowledge which you would have learned in the course
of similar employment or work elsewhere in the trade, shall not be deemed part
of the Borland Confidential Information.



--------------------------------------------------------------------------------

Exhibit B

List of Prior Patents and Inventions

 

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            